Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Abstract
1. This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b). An abstract on a separate sheet is required.

Applicant is reminded of the proper language and format of an Abstract of 
the Disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 250 words. The printer will no longer accept Abstracts that are more than 25 lines, regardless of the number of words. The form and legal phraseology often used in patent claims, such as "means" and "said", should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   	 Regarding claims 1, 4, 5, 6, 8 ,10, 11, 12, etc.  the phrases "preferentially, at least, such as, for example, or in particular,...etc." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). Please remove all indefinite language from each claim.




In claims 1 and 3, the formula used for the molar ratio is unclear and appears to be incorrect. 

[AltContent: arrow]
    PNG
    media_image1.png
    75
    133
    media_image1.png
    Greyscale


The symbol “/ ” which is present throughout applicants’ specification and claims appears to be inadvertently included therein.  Note also that there are other symbols, e.g. “
    PNG
    media_image2.png
    24
    34
    media_image2.png
    Greyscale
”,    “ 
    PNG
    media_image3.png
    25
    34
    media_image3.png
    Greyscale
” randomly present throughout applicants’ specification and claims. Correction is needed. 

Regarding claim 1 which recites the term  “hydroxyl type" is unclear. The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).  In that particular case, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey. The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of the type of zeolites defined in the independent claim. Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986).
In claims 4, 5 and 15, the recited phrases, ““more particularly”, and “in particular”,  and “included in particular” be subject to a proper 112 rejection since it is unclear whether applicants are intending the following language to be further limiting. 

In claim 6 line 4 the recited “which are ….or else” is unclear as to whether the “or else” is limiting or in the alternative. 
Regarding claims 8, 15,  the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

In claim 9, line 3 the term “advantageously” is unclear since it is subjective and it is unclear to what applicants are intending and to what degree a catalyst would be “advantageous”. 
	
	Claim 18 contradicts the previous claims that it depends on and thus is unclear as to applicants intended meaning. For example claim 18 states that the molar mass is greater than 5, 000g/mol. However, the previous claims on which it depends state that the molar mass is less than 5,000g/mol. Correction and/or clarification is needed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over 8399601 Abstract, col. 2 lines 44-65, col. 3 lines 39-40 in view of JP 2014080590 see abstract and machine translation.

 Applicants’ claim 1, is directed to:

A process for the manufacture of an oligocarbonate polyol devoid of aromatic groups and of phenolic functional groups, comprising the steps of:
a stage (1) of introduction, into a reactor:
of a monomer of formula (A1):

    PNG
    media_image4.png
    166
    355
    media_image4.png
    Greyscale

                                          (A1)

in which R1 and R2 are identical or different alkyl groups, or of a dimer of formula (A2):

    PNG
    media_image5.png
    242
    474
    media_image5.png
    Greyscale


                                           (A2)

in which R3 and R4 are identical or different alkyl groups, o or of a mixture of (A1) and (A2);

USP 8399601 discloses a process for producing a polyol oligocarbonate having the structure:

    PNG
    media_image6.png
    178
    334
    media_image6.png
    Greyscale



 free of aromatic groups and phenolic functions, corresponding to applicants’ monomers (A1) and (B1).  Moreover, in col. 3 lines 39-40, the reference discloses that the dianhydrohexitol mono(alkyl carbonate) and the dianhydrohexitol di(alkyl carbonate) formed during the reaction can react with still unreacted dianhydrohexitol, which results in the formation of dimers or oligomers and that one of ordinary skill in the art, by controlling the amount of dialkyl carbonate can produce or not produce oligomers.. The examples specifically show that, the greater the excess of diethyl carbonate or dimethyl carbonate, the lower the fraction of oligomers. Thus, it is clear from the reference that there is some presence of dimers and that the amount may be manipulated or controlled through the use of excess of the carbonate. It is reasonable to assume that oligocarbonate polyol may be obtained through the teaching of the reference.  

   a stage (2) of introduction, into the reactor, of a diol monomer (B1) or of a triol monomer (B2) or of a mixture of (B1) and (B2), (B1) and (B2) both being different from (Al) and (A2);

   the molar ratio in the reactor of (Al) and (A2) with respect to (B1) and (B2) corresponding to the following formula:

                                      
    PNG
    media_image1.png
    75
    133
    media_image1.png
    Greyscale


In addition to the 112 rejection regarding the clarity of the equation, note example 10 of the reference discloses a process comprising: a step of introducing, into a reactor, 0.19 moles of isosorbide dimethyl carbonate and 0.2 moles of ethylene glycol wherein the molar ratio being < 1 and including a step (4) of recovering the polyol oligocarbonate. 


a subsequent stage (3) of polycondensation by transesterification of the monomers and dimers (Al), (A2), (B1) and (B2) in order to obtain an oligocarbonate polyol having a 10 molar mass of less than 5000 g/mol and at least two chain end groups of hydroxyl type, and a stage (4) of recovery of the oligocarbonate polyol.

The primary reference ‘601 also describes the same reaction conditions as in the examples of the present application as well as the use of a transesterification catalyst as shown in col. 2 line 67, but does not specifically state the “polycondensation by transesterification of the monomers and dimers (Al), (A2), (B1) and (B2) in order to obtain an oligocarbonate polyol having a 10 molar mass of less than 5000 g/mol”. However, within the reference, prior art documents disclose the use of polycondensation by transesterification. Combining the teaching of the prior art along with the advantages of reference ‘601, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since it is well-established that merely selecting common procedures, parameters and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971). Thus, by applying the teaching of the prior art for making oligocarbonates in general with what is commonly known in the art, a person skilled in the art would necessarily arrive at a polyol oligocarbonate having a molar mass below 5000 g/mole.
One would have been motivated to employ particular steps and parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 


With regard to claim 2, wherein the monomer (Al) is introduced into the reactor in stage (1) alone or as a mixture with the dimer (A2).

  As noted above, in col. 3 lines 39-40, the reference ‘601 discloses that the use of a 2:1 (dialkyl carbonate: dianhydrohexitol) molar ratio is not generally optimal because the dianhydrohexitol mono(alkyl carbonate) and the dianhydrohexitol di(alkyl carbonate) formed during the reaction can react with still unreacted dianhydrohexitol, which results in the formation of dimers f or oligomers. This formation of dimers or oligomers can be effectively inhibited by the use of a large excess of dialkyl carbonate. The examples specifically show that, the greater the excess of diethyl carbonate or dimethyl carbonate, the lower the fraction of oligomers. Thus, it is clear from the reference that there is some presence of dimers and that the amount may be manipulated or controlled through the use of excess of the carbonate. 



With regard to claim  3, wherein the molar ratio in the reactor of (Al) and (A2) with respect to (B1) and (B2), corresponding to the following formula:

                                
    PNG
    media_image1.png
    75
    133
    media_image1.png
    Greyscale

is strictly less than 1 and greater than 0.5, in particular strictly less than 1 and greater than 0.7, more particularly strictly less than 1 and greater than 0.9.

Note discussion above in claim 1 regarding the formula. 




With regard to claim  4, wherein R1i, R2, R3 and R4 are independently chosen from alkyl groups comprising from 1 to 10 carbon atoms, in particular from 1 to 6 carbon atoms, more particularly from 1 to 4 carbon atoms, more particularly methyl or ethyl groups.

Note col. 2 lines 55-60. 




With regard to claim  5, wherein the monomer (Al) is an isosorbide bis(alkyl carbonate), in particular an isosorbide bis(ethyl carbonate) or an isosorbide
 bis(methyl carbonate).

Note examples 1-9 and col. 6 lines 33-35 and col. 7 lines 12-25.




With regard to claim  6 wherein the diol monomer (B1) and the triol monomer (B2) are chosen from aliphatic diols or triols, which are in particular linear or branched, or else cyclic, aromatic or nonaromatic diols or triols.







With regard to claim  7, wherein the diol (B1) is chosen from ethylene glycol, 1,3-propanediol, 1,4-butanediol, 1,5-pentanediol, 1,6-hexanediol, 1,8-octanediol or 1,10-decanediol, 1,2-propanediol, 1,3-butanediol, 2,3-butanediol, 1,3-pentanediol, 1,4-hexanediol, 2,2-dimethyl-1,3-propanediol, 3-methyl-l,5-pentanediol, 2,2-dimethyl-1,3-propanediol or 2-methyl-l,3-propanediol.


Note Example 10 discloses the use of ethylene glycol in the reaction.



With regard to claim  8 wherein the diol (B1) is chosen from the following cyclic diols: dianhydrohexitols, such as isosorbide, isomannide and isoidide; cyclohexanedimethanols, such as 1,2-cyclohexanedimethanol, 1,3-
cyclohexanedimethanol and 1,4-cyclohexane dimethanol;   tricyclodecane dimethanols; pentacyclopentanedimethanols; decalindimethanols, such as 2,6-decalin dimethanol, 1,5 decalin dimethanol and 2,3-decalin dimethanol;  norbomane dimethanols, such as 2,3-norbomanedimethanol and 2,5-norbomanedimethanol; adamantine dimethanols, such as 1,3-adamantane dimethanol;cyclohexanediols, such as 1,2-cyclohexanediol, 1,3-cyclohexanediol and 1,4-cyclohexanediol; tricyclodecanediols; pentacyclopentadecanediols;
decalindiols; norbomanediols; or adamantanediols; spiroglycol;
 2,2,4,4-tetramethyl-l,3-cyclobutanediol;di-O-methylene-D-glucitol and dimethyl di-O-methylene-D-glucarate;1,4-benzenedimethanol; 1,3-benzenedimethanol;  1,5-benzenedimethanol;2.5-furandimethanol; and naphthalene-2,6-dicarboxylate.

Note Col. 3 lines 14-24 disclose the use of isosorbide.

 


With regard to claim 9 directed to a process as claimed in claim 1, wherein stage (3) takes place in the presence of a catalyst of polycondensation by transesterification, advantageously a catalyst comprising at least one alkali metal or alkaline earth metal ion, one quaternary ammonium ion, one quaternary phosphonium ion, one cyclic nitrogenous compound, one basic boron-based compound or one basic phosphorus-based compound.

  Note beginning in col. 4 line 13 states that the transesterification catalyst used in the process of the present invention is preferably chosen from one or more of the following: acid catalyst, alkali metal and alkaline earth metal carbonates and hydrogen carbonates, alkali metal and alkaline earth metal hydroxides, alkali metal and alkaline earth metal phosphates, hydrogen phosphates and dihydrogen phosphates, ammonium salts chosen from ammonium carbonates, hydrogen carbonates, hydroxides, phosphates, hydrogen phosphates and dihydrogen phosphates, and amines, in particular aromatic amines and alkyl-amines.


With regard to claim 10, characterized in that wherein the molar amount of catalyst with respect to the amount of the monomer (Al) and of the dimer (A2) advantageously ranges from 10'7% to 1% by weight, preferentially from 10'4% to 0.5% by weight.

With regard to claim 11, wherein stage (3) is carried out under an inert atmosphere, for example under nitrogen.

Note example 10 wherein nitrogen is introduced to the system. 



With regard to claim 12, wherein at least a part of stage (3) is carried out at a temperature ranging from 100°C to 250°C, preferentially from 150°C to 235°C.

Although most examples use a temperature of approximately 90oC, example 4 uses a temperature of 126oC.


With regard to claim  13, directed to an oligocarbonate polyol capable of being obtained by the process according to  claim 1.

As stated previously above, in col. 3 lines 39-40, the reference discloses that the dianhydrohexitol mono(alkyl carbonate) and the dianhydrohexitol di(alkyl carbonate) formed during the reaction can react with still unreacted dianhydrohexitol, which results in the formation of dimers  or oligomers and that one of ordinary skill in the art, by controlling the amount of dialkyl carbonate can produce or not produce oligomers.. The examples specifically show that, the greater the excess of diethyl carbonate or dimethyl carbonate, the lower the fraction of oligomers. Thus, it is clear from the reference that there is some presence of dimers and that the amount may be manipulated or controlled through the use of excess of the carbonate. It is reasonable to assume that oligocarbonate polyol may be obtained through the teaching of the reference.  



With regard to claim 14,[t]he oligocarbonate polyol of claim 13 comprising a phenol content of less than 50 ppb.

Since the primary reference USP 8399601 does not disclose the use or production of phenol, it is reasonable to conclude that the content is less than 50ppb.




With regard to claims 15, directed to a process for the preparation of a polymeric material, included in particular for the preparation of an adhesive, of a paint, of a lacquer, of a varnish or of a resin, such as a polyurethane resin, characterized in that wherein the oligocarbonate polyol as claimed in claim 13 or 11 is reacted with a monomer exhibiting at least two functional groups, each capable of reacting with the hydroxyl functional group.

In view of the lack of clarity of claims 15, the Examiner has interpreted claim 15 to be directed to a process of using the oligocarbonate polyol as a macromonomer in combination with “some other” comonomer containing a plurality of groups chemically-complimentary with alcohol groups.    As such,  the reference reads on the claim 15 since the reference discloses a process for the preparation of a dialkyl carbonates of dianhydrohexitols wherein oligocarbonate polyol (note claims 1 and  13 and above) may be prepared therefrom by controlling the amount of dialkyl carbonate. 


With regard to claims 16 and 17, wherein the monomer exhibiting at least two functional groups, each capable of reacting with a hydroxyl functional group, is a polyisocyanate, in particular a diisocyanate; and  wherein the monomer exhibiting at least two functional groups, each capable of reacting with a hydroxyl functional group, is a linear or cyclic aliphatic diisocyanate

The primary reference USP 8399601 does not disclose the use of the monomer above, note however, JP 2014080590 discloses a polyol oligocarbonate obtained by polycondensation by transesterification of 1,4-butanediol, isosorbide and diphenyl carbonate monomers, having a molar mass below 5000 g/mol and no trace of phenols or residual diphenyl carbonate (see examples 1-3).
The molar ratio of the structural unit (A) and the structural unit (B) is 15:85-85:15. The polycarbonate diol is obtained by reacting diol component containing compound (I), diol chosen from isosorbide, isomannide, and isoidide, and diester carbonate in presence of transesterification catalyst at less than 180 degrees C. A diol mixture comprising polycarbonate diol and 1,4-butanediol in a molar ratio of 1:0.55, and 4,4'-diphenylmethane diisocyanate are reacted, to obtain a polyurethane. Preferred Properties: The polycarbonate diol has molecular weight distribution of 1.5-3.5, Hazen color number of 100 or less measured based on JIS K0071-1 (1998)., and glass transition temperature of -40 degrees c to 40 degrees C. The polyurethane has Young's modulus of 1-10, and weight average molecular weight of 130000-160000.


With regard to claims 19-22 characterized in that it exhibits exhibiting a maximum flexural stress of greater than 1800 MPa, as measured according to Standard ISO 178:2010;  a notched impact strength of greater than 20 kJ/m2, as measured according to the Charpy method DIN EN ISO 179:2010; does not break during an unnotched Charpy test according to Standard DIN EN ISO 179:2010 or an elongation at break in tension of greater than 50%, as measured according to Standard ISO 527-1:2012.

Since the polycarbonate is obtained using the same oligocarbonate polyol appears to be the same as shown above, i.e. USP 8399601  in view of JP 2014080590, the parameters characteristics are also considered to naturally flow therefrom and be the same as that which is claimed.  
In conclusion, in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/           Primary Examiner, Art Unit 1765